DETAILED ACTION
This is a response to Applicant’s remarks filed 06/29/2022. Claims 1-20 are pending. Claims 1-20 have been amended. Claims 1-5, 7-12 and 14-19 were rejected. Claims 6, 13 and 20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2020, 10/30/2020 and 08/11/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claims 7, 14 and 20 were objected to in OA dated 04/29/2022. Applicant has amended claims 7 and 14, and have been fully considered and are persuasive. Objection to claims 7 and 14 are removed. Objection to claim 20 remain. 
Applicant’s arguments, see pages 13-18, filed 06/29/2022, with respect to rejection of claims 1-15 under U.S.C. § 103 have been fully considered and are not persuasive.  
Regarding claim 1, Applicant, in pages 13-18 of the remarks, argues that the cited reference(s) fails to teach:
“receive, from the second network entity, a multiple message receipt confirmation message (MMRCM) to confirm receipt of multiple message transmitted, via multi-node messages, from one or more devices including the first network entity” as recited in claim 1.
The Examiner respectfully disagrees.
As for the limitation “receive, from the second network entity”, IEEE (Fig. 6-48) teaches: The ranging process concludes with a confirmation/acknowledgement response message transmitted by the second network entity, and received by the first entity in the graphical steps shown within the bold, dotted rectangle in Figure 6-48, below. The second network entity (equates to the recipient MAC and recipient next higher layer illustrated in two parts, right side) generates and transmits the “MCPS-DATA.request” signal as “Data” – this equates functionally to the MMRCM response message. The transmission is indicated by the right-to-left lines with the arrows pointing to the first network entity (illustrated here as originator MAC and originator next higher layer, separately) indicating receiving the transmission (see dotted circle).  Therefore, the confirmation MM message is transmitted and then received by the second and first network entity, respectively.
As for the limitation “a multiple message receipt confirmation message (MMRCM) to confirm receipt of multiple messages transmitted,”, IEEE (Fig. 6-48) teaches: Only a single message originates from the second network entity, as compared to the burst of multiple messages earlier (above) in the ranging process. The ranging finishing process concludes with a single transmission confirmation, from the second network entity.



[AltContent: oval][AltContent: rect]
    PNG
    media_image1.png
    825
    803
    media_image1.png
    Greyscale

Source: IEEE P802.15 Wireless Personal Area Networks, Dec. 2018, page 9.

Furthermore, the ranging finishing process as taught by IEEE is synchronized with the Many-to-Many Messages Ranging process recited in the Instant Application, Fig.15. As shown below, a MMRCM message from Device B.sub.1 is generated (initiated by MCPS_DATA.request message) and transmitted to Device A.sub.1 (see right to left arrow dash, bold lines) This MMRCM message (single message) is comprised of MCPS.DATA.ind ication, that corresponds to the MCPS.DATA.indication message identified in Fig. 6-48 above. This message is then received (indicated by the dotted circle) by Device A.sub.1 (shown as separate parts MAC and next higher layer)
[AltContent: rect][AltContent: oval][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    355
    1239
    media_image2.png
    Greyscale


Source: Instant Application 15/929366, Fig. 15, Drawing.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. (102(a)(1) as being anticipated by over Lee et al. (“IEEE 802.15.4z MAC”, IEEE P802.15 Working Group for Wireless Person Area Networks (WPANs) December 2018. 51 pages), hereinafter “IEEE”.
Regarding claim 15, IEEE teaches:
A method of a first network entity in a wireless communication system supporting ranging capability, the method comprising: 
generating a ranging control message (RCM) comprising a multiple message receipt confirmation request (MMRCR) information indicating that multiple message receipt confirmation is requested (IEEE, page 15, line 4-6: In the interval mode, a Ranging Block may include multiple Ranging Rounds, where Ranging Rounds are covered by a Ranging control frame. Ranging Control frame shall be transmitted in the beginning of the first active ranging round, and sets all ranging parameters for the active Ranging Round. Fig 7 -9:  illustrates one Ranging Round, two ranging Rounds per Ranging Block, where Ranging Rounds are arranged in serial sequence within a Ranging Block, with the RC frame at the beginning of the first Ranging Round.); 
transmitting, to a second network entity, the RCM in a ranging block including a plurality of ranging rounds (IEEE, Section 6.9.2 , page 8, Set-up activities before a ranging exchange. See Fig. 6-48: The top dotted box in Fig 6-48 depicts the steps for enabling ranging. MCPS-DATA.request message includes TX, RX and DPS information transmit from higher layer to MAC layer that transmits Data to recipient MAC. Acknowledgement from recipient MAC to originator MAC translates to MCPS-DATA.confirm to confirm ranging control frame receipt. Additional burst messages are exchanged, continuing the ranging exchange (see Fig. 6-48), Section 6.9.5); 
receiving, from the second network entity, a multiple message receipt confirmation message (MMRCM) to confirm receipt of multiple message transmitted, via multi-node messages, from one or more devices including the first network entity.  (IEEE (Fig. 6-48) teaches: The ranging process concludes with a confirmation/ acknowledgement response message transmitted by the second network entity, and received by the first entity in the graphical steps shown within the bold, dotted rectangle in Figure 6-48, below.)


    PNG
    media_image3.png
    239
    771
    media_image3.png
    Greyscale
 
Source: IEEE Fig. 6-48, page 9.
The second network entity (equates to the recipient MAC and recipient next higher layer illustrated in two parts, right side) generates and transmits the “MCPS-DATA.request” signal as “Data” – this equates functionally to the MMRCM response message. The transmission is indicated by the right-to-left lines with the arrows pointing to the first network entity (illustrated here as originator MAC and originator next higher layer, separately) indicating receiving the transmission (see dotted circle).  
Also, IEEE (Fig. 6-48) teaches: Only a single message originates from the second network entity, as compared to the burst of multiple messages earlier (above) in the ranging process. The ranging finishing process concludes with a single transmission confirmation, from the second network entity.
Furthermore, the ranging finishing process as taught by IEEE is synchronized with the Many-to-Many Messages Ranging process recited in the Instant Application, Fig.15. As shown below, a MMRCM message from Device B.sub.1 is generated (initiated by MCPS_DATA.request message) and transmitted to Device A.sub.1 (see right to left arrow dash, bold lines) This MMRCM message (single message) is comprised of MCPS.DATA.indication, that corresponds to the MCPS.DATA.indication message indentified out in Fig. 6-48 above. This message is then received (indicated by the dotted circle) by Device A.sub.1 (shown as separate parts MAC and next higher layer)
[AltContent: rect][AltContent: oval][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    355
    1239
    media_image2.png
    Greyscale


Source: Instant Application 15/929366, Fig. 15, Drawing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-5, 7-12, 14, 16-19 are rejected under 35 U.S.C 103 as being unpatentable over Lee et al. (“IEEE 802.15.4z MAC”, IEEE P802.15 Working Group for Wireless Person Area Networks (WPANs) December 2018. 51 pages), hereinafter “IEEE”, in view of Yoon et al.  (US 2020/0137676)), hereinafter “Yoon”.
Regarding claim 1, IEEE teaches:
the first network entity comprising: 
… configured to generate a ranging control message (RCM) comprising a multiple message receipt confirmation request (MMRCR) information indicating that multiple message receipt confirmation is requested (IEEE, page 15, line 4-6: In the interval mode, a Ranging Block may include multiple Ranging Rounds, where Ranging Rounds are covered by a Ranging control frame. Ranging Control frame shall be transmitted in the beginning of the first active ranging round, and sets all ranging parameters for the active Ranging Round. Fig 7 -9:  illustrates one Ranging Round, two ranging Rounds per Ranging Block, where Ranging Rounds are arranged in serial sequence within a Ranging Block, with the RC frame at the beginning of the first Ranging Round.); and 
…
transmit, to a second network entity, the RCM in a ranging block including a plurality of ranging rounds (IEEE, Section 6.9.2, page 8, Set-up activities before a ranging exchange. See Fig. 6-48: The top dotted box in Fig 6-48 depicts the steps for enabling ranging. MCPS-DATA.request message includes TX, RX and DPS information transmit from higher layer to MAC layer that transmits Data to recipient MAC. Acknowledgement from recipient MAC to originator MAC translates to MCPS-DATA.confirm to confirm ranging control frame receipt. Additional burst messages are exchanged, continuing the ranging exchange (see Fig. 6-48), Section 6.9.5); and 

    PNG
    media_image3.png
    239
    771
    media_image3.png
    Greyscale
receive, from the second network entity, a multiple message receipt confirmation message (MMRCM) to confirm receipt of multiple message transmitted, via multi-node messages, from one or more devices including the first network entity. IEEE (Fig. 6-48) teaches: The ranging process concludes with a confirmation/ acknowledgement response message transmitted by the second network entity, and received by the first entity in the graphical steps shown within the bold, dotted rectangle in Figure 6-48, below.
Source: IEEE Fig. 6-48, page 9.
The second network entity (equates to the recipient MAC and recipient next higher layer illustrated in two parts, right side) generates and transmits the “MCPS-DATA.request” signal as “Data” – this equates functionally to the MMRCM response message. The transmission is indicated by the right-to-left lines with the arrows pointing to the first network entity (illustrated here as originator MAC and originator next higher layer, separately) indicating receiving the transmission (see dotted circle).  
Also, IEEE (Fig. 6-48) teaches: Only a single message originates from the second network entity, as compared to the burst of multiple messages earlier (above) in the ranging process. The ranging finishing process concludes with a single transmission confirmation, from the second network entity.
IEEE does not teach:
A first network entity in a wireless communication system supporting ranging capability
a processor
a transceiver operably connected to the processor
However, Yoon in a similar field of ranging messaging between devices, teaches:
A first network entity in a wireless communication system supporting ranging capability (Fig. 1 , network of UWB communication devices deploying RCM process [abstract])
a processor (Fig. 41, processor 4101)
a transceiver operably connected to the processor (Fig. 41, transceiver 4102, connected to processor 4101 and through to memory 4103)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yoon into the method of IEEE in order to implement the functions and features of the ranging process in a communication network, hardware is needed. 


Regarding claims 2, 9 and 16, IEEE does not teach:
the MMRCM is sent by the second network entity to confirm the receipt of the multiple message transmitted, via a multicast message, from the one or more devices including the first network 
However, Yoon teaches:
the MMRCM is sent by the second network entity to confirm the receipt of the multiple message transmitted, via a multicast message, from the one or more devices including the first network entity  
(Yoon, Fig 13, [0225-0228]: Messages exchanged between vehicle 110 and phone 120. After vehicle 110 initiates ranging (1301) and sends ranging duration information (1303), (broadly interpreted as initiating RCM), and then phone responds with Ranging Poll (1311), (considered a confirmation step, so vehicle continues the activity), the vehicle 110 sends multiple Ranging Response messages (1321, 1322, 1323, etc.), which are ranging messages/ranging ancillary messages to be used by the phone 120. Phone 120 confirms activity completion by transmitting Ranging Final message 1331 to vehicle, including data about the distance measurement 1341.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the additional ranging data messages from the vehicle to the phone as recited in Yoon into the method of ranging using simple control messaging as taught by IEEE in order to give multiple opportunities (from multiple messages) for the second device (phone) to measure and calculate range information quickly and without requiring to repeat the ranging query, and thus saving battery power at the phone.

Regarding claims 3, 10 and 17, IEEE teaches:
the transceiver is further configured to receive the MMRCM based on at least one of a contention- based mode or a scheduled mode or a combination of the contention-based mode and the scheduled mode (IEEE, Section 7.4.4.30 Ranging Control IE, Schedule mode in the Ranging Control IE is used by the controller to send ranging configuration information to the controlee. Schedule mode indicates whether the ranging used is the following ranging rounds is contention-based or schedule-based.)


Regarding claims 4, 11 and 18, IEEE teaches:
the transceiver is further configured to transmit, to the second network entity, the RCM including an advanced ranging control information element (ARC IE) (IEEE, page 15, bottom line: Controller transmits Ranging Control Frame which includes Ranging Control IE (information Elements) and Ranging Interval Update IE to the controlee. Section 7.4.4.30, page 36, Fig 27: The Range Control IE is used by controller to send ranging configuration to a controlee, is illustrated in Fig. 27.)


Regarding claims 5, 12 and 19, IEEE teaches:
the ARC IE comprises a multi-node mode field, a ranging round usage field, a scrambled timestamp sequence (STS) packet configuration field, a schedule mode field, a deferred mode field, a time structure indicator field, an RCM validity rounds field, an MMRCR field, a ranging block duration field, a ranging round duration field, and a ranging slot duration field; and  (IEEE, page 36, Section 7.4.4.30: Ranging Control IE: Fig 27: As cited in the working document, various parameters, for the ranging activity are sent by the controller to the controlee, are illustrated in Figure 27, “Ranging Control IE Content Field Format”. This is an example of information elements IE for ranging activities. For BRI, these 10, different labeled parameters for ranging, are similar in function or applicability to those listed for the ARC IE.)  
the MMRCR field is set to one when the multiple message receipt confirmation is requested. (IEEE, Fig 27: Cast mode can be used to indicate single mode transmission)


Regarding claim 8, IEEE teaches:
the second network entity comprising: 
… configured to generate a ranging control message (RCM) comprising a multiple message receipt confirmation request (MMRCR) information indicating that multiple message receipt confirmation is requested (IEEE, page 15, line 4-6: In the interval mode, a Ranging Block may include multiple Ranging Rounds, where Ranging Rounds are covered by a Ranging control frame. Ranging Control frame shall be transmitted in the beginning of the first active ranging round, and sets all ranging parameters for the active Ranging Round. Fig 7 -9:  illustrates one Ranging Round, two ranging Rounds per Ranging Block, where Ranging Rounds are arranged in serial sequence within a Ranging Block, with the RC frame at the beginning of the first Ranging Round.); and 
…
receive, from a first network entity, the RCM in a ranging block including a plurality of ranging rounds (IEEE, Section 6.9.2, page 8, Set-up activities before a ranging exchange. See Fig. 6-48: The top dotted box in Fig 6-48 depicts the steps for enabling ranging. MCPS-DATA.request message includes TX, RX and DPS information transmit from higher layer to MAC layer that transmits Data to recipient MAC. Acknowledgement from recipient MAC to originator MAC translates to MCPS-DATA.confirm to confirm ranging control frame receipt. Additional burst messages are exchanged, continuing the ranging exchange (see Fig. 6-48), Section 6.9.5); and 
transmit, to the first network entity a multiple message receipt confirmation message (MMRCM) to confirm receipt of multiple message transmitted, via multi-node messages, from one or more devices including the first network entity. IEEE (Fig. 6-48) teaches: The ranging process concludes with a confirmation/ acknowledgement response message transmitted by the second network entity, and received by the first entity in the graphical steps shown within the bold, dotted rectangle in Figure 6-48, below.

    PNG
    media_image3.png
    239
    771
    media_image3.png
    Greyscale


Source: IEEE Fig. 6-48, page 9.
The second network entity (equates to the recipient MAC and recipient next higher layer illustrated in two parts, right side) generates and transmits the “MCPS-DATA.request” signal as “Data” – this equates functionally to the MMRCM response message. The transmission is indicated by the right-to-left lines with the arrows pointing to the first network entity (illustrated here as originator MAC and originator next higher layer, separately) indicating receiving the transmission (see dotted circle).  
Also, IEEE (Fig. 6-48) teaches: Only a single message originates from the second network entity, as compared to the burst of multiple messages earlier (above) in the ranging process. The ranging finishing process concludes with a single transmission confirmation, from the second network entity.


IEEE does not teach:
A first network entity in a wireless communication system supporting ranging capability
a processor
a transceiver operably connected to the processor
However, Yoon in a similar field of ranging messaging between devices, teaches:
A first network entity in a wireless communication system supporting ranging capability (Fig. 1, network of UWB communication devices deploying RCM process [abstract])
a processor (Fig. 41, processor 4101)
a transceiver operably connected to the processor (Fig. 41, transceiver 4102, connected to processor 4101 and through to memory 4103)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yoon into the method of IEEE in order to implement the functions and features of the ranging process in a communication network, hardware is needed. 

Claims 7 and 14 are rejected under 35 U.S.C 103 as being unpatentable over IEEE in view of Yoon, in further view of Lee (US2011/0034195) hereinafter “Lee”.
Regarding claim 7 and 14, IEEE and Yoon do not teach:
each bit of the binary bitmap string is mapped to a slot at least one ranging round of the ranging block to confirm successful reception of the message transmitted in the slot
However, Lee in a similar field of generating a ranging bitmap for indicating proper receipt of ranging codes, teaches:
each bit of the binary bitmap string is mapped to a slot at least one ranging round of the ranging block to confirm successful reception of the message transmitted in the slot (See Fig. 3, [0042-0043]: Upon (successfully) receiving the ranging code of the terminal, the controller (equates to the second network entity) stores it in a buffer, and generates a ranging bitmap for indicating a stat of receiving the ranging codes per ranging channel (S102) [0042]. Then a map is formed including the ranging bitmap, and transmits the map to the other network devices to use.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Lee into the method of IEEE in view of Yoon in order to incorporate a well-known process (ranging bitmap) into the ranging process of IEEE to increase the utility of the IEEE process.
 
Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter. 
Claims 6, 13 and 20 recite a confirmation response comprising various data fields, including a bitmap string and mapping of each bit to indicate a state. In particular, “wherein: the RMMRC IE further includes an MMRC list length field; the MMRC list length field indicates a number of elements in the MMRC list field; and9DOCKET No. SAMS10-01546 APPLICATION NO. 15/929,366 PATENTthe MMRC list field comprises an address field, an MMRC bitmap length field, and an MMRC bitmap field comprising a binary bitmap string.”  There are no explicit teachings to the above limitations found in the prior art cited in the rejection to its base claim. US 2008/0159427 to Kang et al.  discloses the ranging feedback response message would include feedback information such as Frame number index, ranging code set, region index, etc. and US 2011/0034195 to Lee et al. discloses receiving ranging response messages with bitmap lookup are the closest art found to the disclosed invention. 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461